DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 12/2/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/21.

Drawings
The drawings are objected to because portions of figures 2A, 2B, 6A, 6B, 7A, 7B, and 8 are unreadable and/or indecipherable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving power consumption data, deriving a measure of duration from the data, comparing the measure of duration to a reference value, and determining an indicator of a drainage condition based on the comparison. This judicial exception is not integrated into a practical application because the receiving, deriving, comparing, and determining are merely mathematical operations and routine data acquisition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural elements required by the claimed method are generic to a computer and/or a washing appliance and receiving power consumption data is a well-known generic capability of computers and/or washing machine controllers that can use mathematical functions to determine power usage data.  Operations recited in dependent claims are also directed to the judicial exception of mathematical abstract ideas without significantly more for the reasons discussed above.  Applicant is advised that receiving power consumption data from the washing appliance per se is not significantly more than the judicial exception as discussed above, but each of the power metering devices recited in claim 7 are considered to be non-generic and would overcome this rejection if recited in claim 1.
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving power consumption data, deriving an operating characteristic from the data, and determining an indicator of a drainage condition based on the operating characteristics. This judicial exception is not integrated into a practical application because the receiving, deriving, and determining are merely mathematical operations and routine data acquisition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural elements required by the claimed method are generic to a computer and/or a washing appliance and receiving power consumption data is a well-known generic capability of computers and/or washing machine controllers that can use mathematical functions to determine power usage data.  Operations recited in dependent claims are also directed to the judicial exception of mathematical abstract ideas without significantly more for the reasons discussed above.  Applicant is advised that receiving power consumption data from the washing appliance per se is not significantly more than the judicial exception as discussed above, but each of the power metering devices recited in claim 7 are considered to be non-generic and would overcome this rejection if recited in claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a time series of power consumption data relating to the operation of the first washing appliance.”  It is unclear what is meant by “relating” to the operation of the appliance.  Based on the disclosure, it is understood and assumed that the power consumption data is indicative of power consumed by the appliance as a whole from a mains power supply source (such as received from a power metering device external to the appliance, as recited in claim 7).
Claim 1 recites the limitation “determining an indicator of a drainage condition.”  The term “drainage condition” lacks sufficient specificity to allow one of ordinary skill in the art to determine the metes and bounds of the claim since it is unclear what condition is being determined.  Based on the disclosure it is assumed to be a condition indicative of an obstructed drainage path.
Claim 10 recites “receiving a time series of power consumption data relating to the operation of the first washing appliance.”  It is unclear what is meant by “relating” to the operation of the appliance.  Based on the disclosure, it is understood and assumed that the power consumption data is indicative of power consumed by the respective appliances as a whole from a mains power supply source (such as received from a power metering device external to the appliances, as recited in claim 7).
Claim 10 recites the limitation “determining an indicator of a drainage condition.”  The term “drainage condition” lacks sufficient specificity to allow one of ordinary skill in the art to determine the metes and bounds of the claim since it is unclear what condition is being determined.  Based on the disclosure it is assumed to be a condition indicative of an obstructed drainage path or common outlet.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120111372 by Hesterberg et al.
As to claims 1-8, Hesterberg teaches receiving power consumption data from a washing appliance relating to operation of a washing appliance over a monitored period of operation, deriving a measure of duration of pump operation during the period comprising pumped draining, and determining an indicator of a drainage condition of an obstructed drainage path (para. 7).  One of ordinary skill in the art would have recognized as obvious to compare the duration to a predetermined reference value 
As to claim 19, Hesterberg teaches generating an alert (para. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711